FILED
                           NOT FOR PUBLICATION                              MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BEN & JERRY’S FRANCHISING, INC.,                 No. 09-17826
a Vermont corporation; BEN & JERRY’S
HOMEMADE, INC., a Vermont                        D.C. No. 2:07-cv-02599-JAM-
corporation,                                     KJM

              Plaintiffs-counter-defendants
             - Appellees,                        MEMORANDUM *

  v.

 MEHRDAD PORGHAVAMI,

             Defendant-counter-claimant -
             Appellant,

  and

MPA GROUP, INC.,

             Defendant,

  v.

WONDER ICE CREAM LLC,

             Counter-defendant - Appellee.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

      Mehrdad Porghavami appeals pro se from the district court’s summary

judgment in this diversity action concerning an ice cream franchise. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

determination of standing and its grant of summary judgment. Del. Valley

Surgical Supply Inc. v. Johnson & Johnson, 523 F.3d 1116, 1119 (9th Cir. 2008).

We affirm.

      The district court properly granted summary judgment to Ben & Jerry’s and

Wonder Ice Cream on Porghavami’s counterclaims because Porghavami lacked

standing in his individual capacity to assert claims for alleged wrongs against the

franchise corporation. See Sherman v. British Leyland Motors, Ltd., 601 F.2d 429,

439-40 & n.13 (9th Cir. 1979) (president and sole stockholder of franchise

corporation lacked standing in his individual capacity to assert contract claims,

even though he had personally guaranteed corporation’s obligations).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    09-17826
      The district court properly granted summary judgment to Ben & Jerry’s on

its claims to recover $12,757 from Porghavami because the undisputed evidence

showed that neither Porghavami nor the franchise corporation paid for the received

ice cream products, and Porghavami personally guaranteed to Ben & Jerry’s the

obligations of the franchise corporation. See Lectrodryer v. SeoulBank, 91 Cal.

Rptr. 2d 881, 883 (Cal. Ct. App. 2000) (elements of unjust enrichment are “receipt

of a benefit and unjust retention of the benefit at the expense of another”).

      Porghavami’s remaining contentions, including those concerning mediation

and the alleged failure to demand payment, are unpersuasive.

      AFFIRMED.




                                           3                                    09-17826